NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 4 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


In re: HERBERT M. ZUKERKORN and                  No. 13-60003
JENNIFER K. ZUKERKORN,
                                                 BAP No. 11-1506
             Debtors,

______________________________                   MEMORANDUM*
LINDA S. GREEN,

             Appellant,

   v.

HERBERT M. ZUKERKORN and
JENNIFER K. ZUKERKORN,

             Appellees.

                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Kirscher, Jury, and Johnson, Bankruptcy Judges, Presiding

                        Argued and Submitted January 16, 2015
                              San Francisco California

Before: WALLACE, M. SMITH, and FRIEDLAND, Circuit Judges.

        Linda S. Green, the trustee of Herbert M. Zukerkorn and Jennifer K.

Zukerkorn’s Chapter 7 bankruptcy estate, appeals from the decision of the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
bankruptcy court, which was affirmed by the Bankruptcy Appellate Panel, denying

Green’s motions for turnover of income distributed to the Zukerkorns from the

Herbert Zukerkorn Trust after the Zukerkorns filed for bankruptcy. The Trust is an

inter vivos trust with a spendthrift provision and a choice-of-law clause stating that

the Trust is governed by Hawaii law. On appeal, Green argues that the Trust should

be governed by California law, that California law entitled the bankruptcy trustee to

25% of post-petition distributions from the Trust, and that—under either Hawaii or

California law—11 U.S.C. § 541(a)(6) and § 541(a)(7) permit the bankruptcy trustee

to compel turnover of all post-petition income distributions from the Trust. We

review the bankruptcy court’s conclusions of law de novo and findings of fact for

clear error. In re Hoopai, 581 F.3d 1090, 1095 (9th Cir. 2009).

      We apply federal choice-of-law rules in bankruptcy cases. In re Lindsay, 59

F.3d 942, 948 (9th Cir. 1995). Under the considerations from the Restatement

(Second) of Conflict of Laws § 187(2) and § 270(a), the bankruptcy court was

correct that Hawaiian law applies in light of the Trust’s explicit choice-of-law

provision. We give effect to the Trust’s choice-of-law provision because Hawaii

has a sufficiently significant relationship to and interest in the Trust. Moreover,

even assuming (without deciding) that California has the most significant

                                          2
relationship to the Trust, California’s interest in the Trust does not implicate any

fundamental public policy.

      Because the Trust is governed by Hawaii law, the bankruptcy court correctly

denied Green’s motion to compel turnover of 25% of post-petition distributions

under Cal. Probate Code § 15306.5.

      Green did not raise an argument based on 11 U.S.C. § 541(a)(6) or § 541(a)(7)

in the bankruptcy court. Arguments not raised in the bankruptcy court are waived,

and we decline to consider these arguments for the first time on appeal. See In re

The Mortg. Store, Inc., 773 F.3d 990, 998 (9th Cir. 2014) (issues not raised in

bankruptcy court are waived).

      AFFIRMED.




                                           3